EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Mad Catz Interactive, Inc.: We consent to incorporation by reference in the registration statements No.333-103798, No.333-176813 and No.333-169947 on FormS-8 and No.333-173892 and No. 333-198930on Form S-3 and S-3A of Mad Catz Interactive, Inc. of our report dated June2, 2016, with respect to the consolidated balance sheets of Mad Catz Interactive, Inc. as of March31, 2016 and 2015, and the related consolidated statements of operations, comprehensive (loss) income, shareholders’ equity, and cash flows for each of the years in the three-year period ended March31, 2016, which report appears in the March31, 2016 Annual Report on Form10-K of Mad Catz Interactive, Inc.
